DETAILED ACTION
1.	The Preliminary Amendment filed on June 19, 2020 is acknowledged.
	Claims 11-17 are added; and
Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
to be the result of a machine translation which has offered language that is too unclear and/or vague to understand.  
In Claim 1:
Line 1, the recitation of “the output voltage” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Lines 2-3, the recitation of “a motor vehicle (1B) engine (20B) control computer (30B) is indefinite; since it not clear that what the meaning of this recitation? How many element(s) would be included in this recitation? Please rephrase this recitation.
Line 4, the recitation of “a DC-to-DC converter 310B” renders the claim indefinite; since there is insufficient double recitation for this limitation in the claim.
Lines 5-10, the limitation of “said converter (310B) being configured so as to convert a DC voltage delivered by a supply battery (10B) of the vehicle (1B) into a DC output voltage (Vs) of higher value and to regulate said output voltage (Vs) through a current loop whose current varies between a minimum value and a maximum value in what is called a "regulation" mode” renders the claim indefinite; since it is not clear that:
	what is the current loop?
how to define a minimum value and a maximum value? Since there is no definition for the limitation of “current varies between a minimum value and maximum value”; therefore, the minimum value will be considered to be zero and the maximum value will be considered to be infinity (∞).  
This limitation will be read as follow: 
in regulation mode, said DC-to-DC converter (310B) is configured to:
convert a DC voltage which delivered by a  supply battery (10B) to a DC output voltage (Vs) as being higher value than the battery voltage; and 

Line 16, the recitation “the strength” and “the regulation current” render the claim indefinite; since there are insufficient antecedent basis for these limitations in the claim.
The Applicant is required to clarify or to revise the claimed features.

In Claim 2: 
Lines 1-2, the recitation “the control operation (E1)” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.

In Claims 3 and 5: 
Line 2, the recitation “the reception” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Similarly, Claims 6-9 are rejected as the same explanations in claims 1-5.

The Applicant is required to clarify or to revise the claimed features.

The examiner notes that a better translation is likely to alleviate the ambiguities in the application.  As noted by the Court "[d]uring patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed.Cir. 1989).  


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 10 and 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claims 10 and 14-17 each only include certain features of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-17, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NEHL et al. (US 2015/0267662 A1).  	
Regarding claim 1, note Figure 4, NEHL et al. teaches a method for regulating the output voltage of a DC-to-DC voltage converter [boost converter (445)] of a motor vehicle engine control computer [activation controller (480)], said computer (480) comprising a microcontroller [control module (460)], a DC-to-DC voltage converter [boost converter (445)] and a control module [injector driver (450)], said converter (445) being configured so as to convert a DC voltage delivered by a supply battery [electric power source (440)] of the vehicle into a DC output voltage of higher value [par. 0034 teaches the boost converter 445 thereby outputs an increased 446 output from the boost converter 445 includes a magnitude of voltage greater than the input source voltage 442 provided from the electric power source 440] and to regulate said output voltage through a current loop whose current varies between a minimum value and a maximum value in what is called a "regulation" mode [Figure 4 describes the output voltage (446) is regulated through a current loop and par. 0037 further teaches the switch device control the current flow provided between the injector driver and electrical coil; since the current is set between minimum value and maximum value would not be given any patentable weight in this limitation, therefore par. 0037 would be applied], said method comprising  a step of the microcontroller (460) simultaneously controlling the control module (450), so that said control module (450) drives at least one injector (410), and the converter (445), so that said converter (445) regulates the converter's output voltage (446) by setting the strength of the regulation current to a maximum in what is called a "forced" mode [par. 0034 teaches the boost converter (445) enables high voltage, e.g., 24V to 200V, to be supplied to the activation controller 480 for activating the fuel injector 410].
the range between 24V to 100V would be easy to define a current varies between a minimum value and a maximum value would have been considered to be well-known in this art.  Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or values involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 2, as discussed in claim 1, pars. 0034 and 0037 teach a step of the microcontroller (460) simultaneously sending a control signal to the control module (450), so that said control module (450) drives at least one injector (410), and an activation signal to the converter (445) so that said converter (445) switches to the forced mode.
Regarding claim 3, see discussion in claim 1 [see pars. 0034 and 0037].
Regarding claims 4 and 5, see par. 0037.
Regarding claims 6-9, see explanation in claims 1-5.
Regarding claim 10, the method and system of NEHL would have been well-known to apply for the motor vehicle.
Regarding claims 11-13, see discussion in claims 4 and 5.
Regarding claims 14-17, the method and system of NEHL would have been well-known to apply for the motor vehicle.
11.	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
	

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on ((571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 


/J.H.H./
April 1, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        April 5, 2021